DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Response to Amendment / Arguments
The response, filed 05/26/2022, has been entered. Claims 6 and 11 are cancelled. Claims 1-5, 7-10, and 12-15 are pending. Applicant’s arguments regarding claims 1-5, 7-10, and 12-15 have been fully considered but are unpersuasive.
On pages 10-11 of the response, applicant argues that Hanzawa fails to teach that a map is selected “according to the presence or absence of pulsation…and the pulsation state”. This argument is presented for each of claims 1 and 14-15 (i.e. each of these claims have a limitation regarding selection of a map from among the plurality of maps according to the presence or absence of pulsation and the pulsation state). In response, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the aforementioned claim limitation is met by the combination of Mizutani and Hanzawa. Specifically, Mizutani teaches maps of correction coefficients for correcting flow rate for environmental differences (e.g. temperature) and due to individual differences in the flow rate sensor. Hanzawa teaches maps of correction coefficients for correcting flow rate for pulsation in the flow rate and the state of the pulsation. Thus the combination of Mizutani and Hanzawa teaches a plurality of maps for correcting the flow rate: e.g. the unmodified maps of Mizutani for no pulsation, the maps of Mizutani combined with the map of Hanzawa for the first state of pulsation (e.g. FIG. 6 of Hanzawa - pulsation state of dQ/dt < 0), and the maps of Mizutani combined with the map of Hanzawa for the second state of pulsation (e.g. FIG. 6 of Hanzawa - pulsation state of dQ/dt > 0). This necessitates or renders obvious the selection a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation (e.g. no pulsation, first pulsation state, second pulsation state, etc). Lastly, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Thus, one of ordinary skill in the art, combining the maps of Mizutani with the maps of Hanzawa,  would arrive at the claimed invention. Therefore the examiner finds the aforementioned arguments unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: This claim recites “wherein the correction coefficient defined in the map satisfies a formula of [Mi = VDb / VDc], in which Mi is the correction coefficient”; however, this appears to contradict the limitation in claim 1 of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc”. For the purposes of examination, each limitation will be examined independently in terms of patentability over the prior art.
Regarding claim 12: It is unclear how the device “further comprises” elements already set forth in claim 1. It appears that: “an adjustment coefficient storage unit” of claim 12 is the same element as “a correction coefficient storage unit” of claim 1 (each correcting for pulsation); “a pulsation determination unit” is the same element as “a pulsation determination unit” of claim 1; and “a correction coefficient adjustment unit” of claim 12 is the same element as “a correction calculation unit” of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record).Regarding claim 1:Mizutani teaches (FIG. 1) a gas flow rate measurement device, comprising:
a flow rate sensor (20) that, according to a flow rate of a gas to be measured, outputs a voltage (abstract) that includes variations due to differences in an external environment and variations due to individual differences; 
a correction coefficient storage unit (e.g. 18) that stores a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor ([0027], [0031], [0042]); and 
a correction calculation unit (e.g. 17) that corrects the output voltage of the flow rate sensor by using the correction coefficient ([0031]), 
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0034], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053])
the correction coefficient storage unit stores a plurality of maps ([0041]-[0042], [0053])Mizutani fails to teach:
the correction coefficient storage unit stores a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; and 
the gas flow rate measurement device further comprises: a pulsation determination unit that determines the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor; and 
a map selection unit that selects a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsationHanzawa teaches:
maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; and the gas flow rate measurement device further comprises: a pulsation determination unit that determines the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor (e.g. FIG. 6, [0055]-[0065], [0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulsation determination and compensation of Hanzawa in the device of Mizutani to reduce detection errors during flow pulsation.
     Regarding the limitations of “the correction coefficient storage unit stores a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation” and “a map selection unit that selects a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation”: These limitations are met by the combination of Mizutani and Hanzawa. Specifically, Mizutani teaches maps of correction coefficients for correcting flow rate for environmental differences (e.g. temperature) and due to individual differences in the flow rate sensor. Hanzawa teaches maps of correction coefficients for correcting flow rate for pulsation in the flow rate and the state of the pulsation. Thus the combination of Mizutani and Hanzawa teaches a plurality of maps (e.g. the unmodified maps of Mizutani for no pulsation, the maps of Mizutani combined with the map of Hanzawa for the first state of pulsation, and the maps of Mizutani combined with the map of Hanzawa for the second state of pulsation). This necessitates or renders obvious a “map selection unit” which selects a particular map based on the parameters (e.g. no pulsation, first pulsation state, second pulsation state, etc).
     Regarding the limitation of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage”: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113 (“Product-by-Process Claims”). In this case, Mizutani teaches the correction coefficient storage unit, the claimed correction calculation unit, and a “correction coefficient [that] is a coefficient for directly converting the output voltage of the flow rate sensor into an ideal voltage value that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor”. The limitation of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage” merely sets forth the process which is used to create the claimed correction coefficient. Specifically, the correction coefficient is simply a number (of a plurality of numbers, each being a correction coefficient stored in a table), which is used for, as claimed, “directly converting the output voltage of the flow rate sensor into an ideal voltage value.” Since the structure of the claimed device and the device of Mizutani is the same (i.e. Mizutani teaches a correction coefficient table, where each correction coefficient number is for directly converting the output voltage of the flow rate sensor into an ideal voltage value), Mizutani anticipates the aforementioned limitation.
     The examiner notes that this interpretation is only taken for the device claims. A different grounds of rejection is used for method claims as they are not a product-by-process.
Regarding claim 2:Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.Mizutani also teaches:
wherein the external environment is at least one of a temperature ([0026], [0030], [0042]-[0044]) of the gas and a pulsation of the flow rate of the gas
Regarding claim 3:Mizutani and Hanzawa teach all the limitations of claim 2, as mentioned above.Mizutani also teaches (FIG. 1):
a temperature sensor (30) that measures the temperature of the gas, 
wherein the correction coefficient storage unit stores a map for calculating the correction coefficient with the temperature of the gas and the output voltage of the flow rate sensor as arguments (e.g. [0042]-[0047])
Regarding claim 4:Mizutani and Hanzawa teach all the limitations of claim 3, as mentioned above.Mizutani also teaches:
wherein in the map, the correction coefficient is defined so as to correspond to a discrete subset of the temperature of the gas and a discrete subset of the output voltage of the flow sensor, and the correction calculation unit performs an interpolation calculation based on the map to calculate the correction coefficient (e.g. [0042]-[0047])
Regarding claim 5, as best understood (see 112b rejection above):Mizutani and Hanzawa teach all the limitations of claim 3, as mentioned above.Mizutani also teaches:
wherein the correction coefficient defined in the map satisfies a formula of [Mi = VDb / VDc], in which Mi is the correction coefficient, VDb is the output voltage of a particular temperature at a particular flow rate value, and VDc is the ideal voltage, such that the correction coefficient is a ratio between output voltage of the particular temperature and the ideal voltage (e.g. [0041], [0047])
Regarding claim 7:Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.Mizutani also teaches (FIG. 1):
a frequency conversion unit (15) as an output conversion unit that outputs a corrected voltage corrected by the correction calculation unit, the frequency conversion unit being configured to perform frequency conversion (e.g. [0027], [0032])
Regarding claim 9:Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.Mizutani also teaches (FIG. 1):
wherein a digital signal processing circuit (17 - [0027]) is used as the correction calculation unit
Regarding claim 10:Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.Mizutani also teaches:
a voltage to flow rate conversion unit that converts the corrected voltage corrected by the correction calculation unit into a flow rate (abstract, [0003], [0023], [0043])
Regarding claim 15:Mizutani teaches (FIG. 1) a gas flow rate measurement device, comprising:
a flow rate sensor (20) that, according to a flow rate of a gas to be measured, outputs a voltage (abstract) that includes variations due to differences in an external environment and variations due to individual differences in the flow rate sensor; 
a memory (e.g. 18) having stored thereon a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor ([0027], [0031], [0042]); and 
a processor (e.g. 17) coupled to the memory, the processor being programmed to correct the output voltage of the flow rate sensor by using the correction coefficient ([0031]), 
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053])
the processor is further programmed to: store a plurality of maps ([0041]-[0042], [0053])Mizutani fails to teach:
store a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; determine the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor; and select a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsationHanzawa teaches:
maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; and determine the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor (e.g. FIG. 6, [0055]-[0065], [0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulsation determination and compensation of Hanzawa in the device of Mizutani to reduce detection errors during flow pulsation.
     Regarding the limitations of “store a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation” and “select a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation”: These limitations are met by the combination of Mizutani and Hanzawa. Specifically, Mizutani teaches maps of correction coefficients for correcting flow rate for environmental differences (e.g. temperature) and due to individual differences in the flow rate sensor. Hanzawa teaches maps of correction coefficients for correcting flow rate for pulsation in the flow rate and the state of the pulsation. Thus the combination of Mizutani and Hanzawa teaches a plurality of maps (e.g. the unmodified maps of Mizutani for no pulsation, the maps of Mizutani combined with the map of Hanzawa for the first state of pulsation, and the maps of Mizutani combined with the map of Hanzawa for the second state of pulsation). This necessitates or renders obvious “select[ing] a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation” (e.g. no pulsation, first pulsation state, second pulsation state, etc). 
     Regarding the limitation of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage”: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113 (“Product-by-Process Claims”). In this case, Mizutani teaches the correction coefficient storage unit, the claimed correction calculation unit, and a “correction coefficient [that] is a coefficient for directly converting the output voltage of the flow rate sensor into an ideal voltage value that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor”. The limitation of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage” merely sets forth the process which is used to create the claimed correction coefficient. Specifically, the correction coefficient is simply a number (of a plurality of numbers, each being a correction coefficient stored in a table), which is used for, as claimed, “directly converting the output voltage of the flow rate sensor into an ideal voltage value.” Since the structure of the claimed device and the device of Mizutani is the same (i.e. Mizutani teaches a correction coefficient table, where each correction coefficient number is for directly converting the output voltage of the flow rate sensor into an ideal voltage value), Mizutani anticipates the aforementioned limitation.
     The examiner notes that this interpretation is only taken for the device claims. A different grounds of rejection is used for method claims as they are not a product-by-process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record) and further in view of Ban et al. (US 20170059381 A1, prior art of record).Regarding claim 8:Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.Mizutani fails to teach:
a SENT communication conversion unit as an output conversion unit that outputs a corrected voltage corrected by the correction calculation unit, the SENT communication conversion unit being configured to perform a conversion into SENT communication formatBan teaches:
a SENT communication conversion unit as an output conversion unit that outputs the signal, the SENT communication conversion unit being configured to perform a conversion into SENT communication format ([0055], [0072])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SENT communication format of Ban in the device of Mizutani as it is an art-recognized means for transmitting sensor signals. Additionally/alternatively, by using the SENT communication format of Ban, multiple data streams may be incorporated into a single signal, the number of terminals  reduced, and some wiring members may be eliminated, yielding a simplified configuration (Ban - [0072]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record) and further in view of Silvis (US 20060225482 A1, prior art of record).Regarding claim 12, as best understood (see 112b rejection above):Mizutani and Hanzawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Mizutani and Hanzawa teaches:
an adjustment coefficient storage unit that stores adjustment coefficients for adjusting the correction coefficient according to a pulsation state of the flow rate of the gas; a pulsation determination unit that determines the presence or absence of pulsation and the pulsation state in the flow rate of the gas based on the output voltage of the flow rate sensor; and a correction coefficient adjustment unit that adjusts the correction coefficient using the adjustment coefficients when it is determined that there is a pulsation in the flow rate of the gas (e.g. Hanzawa - [0055]-[0065], [0078]; also see claim 1 rejection above)Mizutani and Hanzawa fail to explicitly teach:
the adjustment coefficients being predetermined according to a dimensional value of components of the flow rate sensor that affect pulsation characteristics of the flow rate of the gas
Silvis teaches:
the adjustment coefficients being predetermined according to a dimensional value of components of the flow rate sensor that affect pulsation characteristics of the flow rate of the gas ([0035]-[0039], [0045]-[0047])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base adjustment/correction coefficients on a dimensional value of components of the flow rate sensor, as taught by Silvis, in the device of Mizutani to increase accuracy and/or to allow for the use of the same compensation process on devices having differing dimensional values related to the flow rate sensor.
Regarding claim 13:Mizutani, Hanzawa, and Silvis teach all the limitations of claim 12, as mentioned above.As combined in the claim 12 rejection above, Silvis teaches:
wherein the dimensional value is a passage width of a throttle portion of a bypass flow path provided in the flow sensor ([0035]-[0039], [0045]-[0047])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record), in further view of Ban et al. (US 20170059381 A1, prior art of record), and further in view of Wargo et al. (US 20060162466 A1, prior art of record).Regarding claim 14:Mizutani teaches (FIG. 1) a gas flow rate measurement method, comprising:
acquiring a voltage from a flow rate sensor (20) that depends on a flow rate of a gas to be measured, the voltage including variations due to temperature of the gas and variations due to individual differences (e.g. abstract); 
acquiring the temperature ([0026], [0030], [0042]-[0044]) of the gas from a temperature sensor (30); 
using a map that defines a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor, calculating the correction coefficient using the temperature of the gas and the output voltage of the flow rate sensor as arguments (e.g. [0027], [0031], [0042]-[0047]); and
correcting the output voltage of the flow rate sensor based on the correction coefficient (e.g. [0027], [0031], [0042]-[0047]),
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053])
storing a plurality of maps ([0041]-[0042], [0053])Mizutani strongly suggests:
wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage (e.g. [0041], [0047], and [0053] in view of [0059])
     Specifically, Mizutani teaches that there may be a correction coefficient calculated using a ratio between the voltage of the reference temperature and an ideal voltage ([0059]). Mizutani further teaches combining coefficients/tables into a single coefficient/table (e.g. [0053] in which the first and second maps are combined into a single, third map); however, Mizutani fails to explicitly teach combining the coefficient Ki with the coefficient disclosed in [0059] to yield a single coefficient.Mizutani fails to teach:
converting the corrected output voltage into SENT communication format
wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage
storing a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; determining the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor; and selecting a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsationBan teaches:
a step of converting the corrected output voltage into SENT communication format ([0055], [0072])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SENT communication format of Ban in the method of Mizutani as it is an art-recognized means for transmitting sensor signals. Additionally/alternatively, by using the SENT communication format of Ban, multiple data streams may be incorporated into a single signal, the number of terminals  reduced, and some wiring members may be eliminated, yielding a simplified configuration (Ban - [0072]).Hanzawa teaches:
storing maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation; and determining the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor (e.g. FIG. 6, [0055]-[0065], [0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulsation determination and compensation of Hanzawa in the method of Mizutani to reduce detection errors during flow pulsation.
     Regarding the limitations of “storing a plurality of maps according to a presence or absence of pulsation in the flow rate of the gas and according to a state of a pulsation” and “selecting a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation”: These limitations are met by the combination of Mizutani and Hanzawa. Specifically, Mizutani teaches maps of correction coefficients for correcting flow rate for environmental differences (e.g. temperature) and due to individual differences in the flow rate sensor. Hanzawa teaches maps of correction coefficients for correcting flow rate for pulsation in the flow rate and the state of the pulsation. Thus the combination of Mizutani and Hanzawa teaches a plurality of maps (e.g. the unmodified maps of Mizutani for no pulsation, the maps of Mizutani combined with the map of Hanzawa for the first state of pulsation, and the maps of Mizutani combined with the map of Hanzawa for the second state of pulsation). This necessitates or renders obvious “selecting a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsation” (e.g. no pulsation, first pulsation state, second pulsation state, etc).Wargo teaches:
combining correction coefficients into a single correction coefficient / formula (bottom formula of FIG. 22 and [0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the correction coefficients of Mizutani into a single correction coefficient / formula (Ki x Li), as taught by Wargo, as they are art-recognized and mathematical equivalents. Additionally/alternatively, one would be motivated to combine the coefficients into a single coefficient to reduce the amount of processing and computations needed and to perform the correction more easily (also see Mizutani [0054] and [0056]). 
     This yields the claim limitation of “wherein the correction coefficient is defined by a formula [Mi = Ki x Li ], Ki is a ratio between VDb / VDa and Li is a ratio between VDa / VDc, Vda is the output voltage of a reference temperature, VDb is the output voltage of a particular temperature at a particular flow rate value, and Vdc is the ideal voltage”. Specifically, Mizutani explicitly teaches that the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053]). This is Ki. Mizutani further teaches that there may be a correction coefficient calculated using a ratio between the voltage of the reference temperature and an ideal voltage ([0059]). This is Li. Mizutani fails to explicitly teach combining the coefficient Ki (mapped to the claimed “correction coefficient” above) with the coefficient disclosed in [0059] to yield a single coefficient / formula (i.e. Ki x Li). The “two” correction coefficients of Mizutani are used to correct the same value, VD (the voltage output of the sensor). As such (and as evidenced by Wargo), this is mathematically equivalent to combining the two correction coefficients to yield a single correction coefficient.
     Regarding the mathematical equivalency: let the output voltage of the sensor be V, the “corrected” voltage be Vr, one correction coefficient of Mizutani be A, the other correction coefficient of Mizutani be B, and C = A*B. All the following ways of calculating Vr are mathematically equivalent:
1) Multiplying V by A and then multiplying the result by B (suggested by Mizutani - e.g. the correction set forth in [0041], [0047], [0053] followed by the correction set forth in [0059]);
2) Multiplying V by B and then multiplying the result by A (suggested by Mizutani - e.g. the correction set forth in [0059] followed by the correction set forth in [0041], [0047], [0053]);
3) Calculating Vr = V*A*B (the claimed formula); and
4) Calculating Vr = V*C.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856